 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKesson Wine & Spirits Co., A Division ofForemost-McKesson, Inc. and General TeamstersLocal 137, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, PetitionerMcKesson Wine & Spirits Co., A Division ofForemost-McKesson, Inc.; Del-Reka Corporation;North Coast Mercantile Co., Inc.; L & S BeverageCompany; and Humboldt Beer Distributors, Em-ployer-Petitioners and General Teamsters Local137, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Teamsters, Chauffeurs, Warehousemen andHelpers, Local 684. Cases 20-RC-13859 and 20-RM-2028September 20, 1977DECISION, ORDER, AND DIRECTIONOF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, aconsolidated hearing was held before HearingOfficer Lawrence W. Hanson, of the National LaborRelations Board, on December 8, 1976. Thereafter,the Regional Director for Region 20 transferred thecase to the Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having duly considered the HearingOfficer's rulings made at the hearing, finds that theyare free from prejudicial error. They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1. McKesson Wine & Spirits Co., A Division ofForemost-McKesson, Inc., a Delaware corporation,the Employer in Case 20-RC-13859, is engaged inthe distribution of wine and liquor in Eureka,California. During the last 12-month period, theEmployer's gross revenues exceeded $500,000, and,during that same period of time, the Employerpurchased and received goods valued in excess of$50,000 from points directly outside the State ofCalifornia. Accordingly, the parties stipulated andwe find that the Employer in Case 20-RC-13859 isengaged in commerce within the meaning of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.232 NLRB No. 38McKesson Wine & Spirits Co., A Division ofForemost-McKesson, Inc; Del-Reka Corporation;North Coast Mercantile Company, Inc.; L & SBeverage Company; and Humboldt Beer Distribu-tors, the Employers in Case 20-RM-2028, aremembers of the Redwood Employers Association,herein called the Association, and are engaged in thewholesale beverage distribution business in Eureka,California. During the past 12 months, each of theseEmployers purchased and received goods valued inexcess of $50,000 from points directly outside theState of California. Accordingly, the parties stipulat-ed and we find that the multiemployer groupingconsisting of the above five Employers in Case 20-RM-2028 is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The parties have stipulated and we find thatGeneral Teamsters Local 137, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called Local 137, is alabor organization within the meaning of the Nation-al Labor Relations Act, as amended. Although theparties refused to stipulate that Teamsters, Chauf-feurs, Warehousemen and Helpers, Local 684 (hereincalled Local 684), is a labor organization, thetestimony in two other proceedings which wasincorporated into the record shows that Local 684 isan organization in which employees participate andwhich was formed for the purpose, in part, of dealingwith employers concerning the wages, hours, andother working conditions of employees. Accordingly,we find that both Local 137 and Local 684 are labororganizations within the meaning of Section 2(5) ofthe Act.3. A question concerning representation existsconcerning the representation of certain employeesof the Employer in Case 20-RC-13859 within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct.For many years the five Association members hadbargained with Teamsters, Chauffeurs, Warehouse-men & Helpers, Local 684, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereincalled IBT Local 684), in a multiemployer bargainingunit, and had been parties to successive collective-bargaining agreements covering a unit of all driversand warehousemen employed by the Association'smembers. In July 1976, IBT Local 684 merged withLocal 137 under the International's procedures. Thecrux of the issue presented by the instant petitions iswhat effect, if any, the merger and dissolution of IBTLocal 684 have on the multiemployer bargaining unitdescribed above.208 McKESSON WINE & SPIRITS CO.Local 137 contends that, inasmuch as it was unableto obtain approval of its merger with IBT Local 684from a majority of the employees in the multiemploy-er unit,1there is no labor organization which canqualify as a successor to IBT Local 684 in themultiemployer unit (even though Local 137 hasmaintained a substantial identity with the defunctIBT Local 684), and that, accordingly, the multiem-ployer unit has not survived the merger. Local 137further contends that, inasmuch as there is no longerany single labor organization which is the lawfullyrecognized bargaining agent for the employees in themultiemployer unit that can bind the employees ofany single employer to participate in multiemployerbargaining, the multiemployer unit fails for lack ofthe consenting labor organization necessary to createand sustain this type of unit. See Retail Associates,Inc., 120 NLRB 388, 393 (1958).The records in three related proceedings (Cases 20-AC-31, 20-AC-29, and 20-RM-2015) have beenincorporated by reference and made part of therecord in this proceeding. The facts developed inthose cases show that in the spring of 1976 somemembers of IBT Local 684's executive board beganexamining the possibility of a merger with Local 137.The merger was discussed by members of bothboards, and, on July 13, 1976, the proposal wasapproved by the International, which determinedthat Local 137 would be the surviving Local withjurisdiction over IBT Local 684's assets, territory, etc.On July 20, 1976, the merger was discussed at thefinal meeting of IBT Local 684's executive board andapproved without any member expressing dissent. Byvirtue of the merger, all of the approximately 900members of IBT Local 684 were transferred to Local137 and issued cards from that Local. Although thememberships of the two Locals were not given anopportunity to voice their approval or disapproval ofthe action, it appears that the merger was inaccordance with the International's constitution andhas been duly recorded with the Labor Department.At the time of the merger, IBT Local 684 hadcollective-bargaining agreements with some 57 em-ployers, all save 6 of which, including the Employersherein, have since recognized Local 137 as thesuccessor to IBT Local 684. Subsequent to themerger several persons who had been members of thedefunct IBT Local 684 filed protests over the mergerwith the International. The International later deniedthe protests, affirming the validity of the mergerIWe also note that Local 137 has filed a letter with the Regiondisclaiming interest in representing these employees in a multiemployer unit.while reserving the right to seek to represent them on an individualemployer basis.2 We hereby find appropriate a unit of all drivers and warehousemen.employed by the Employer, excluding all other employees, office clencalemployees. and guards and supervisors as defined in the Act.under its procedures. However, this dissenter groupcoalesced into an independent union, adopting theirown constituion and bylaws and electing their ownofficers. This independent, designated as Teamsters,Chauffeurs, Warehousemen and Helpers, Local 684.signed the consent election agreement with theAssociation in Case 20-RM-2028 and contendsbefore the Board that it is a continuation of thedefunct IBT Local 684, or at least a successor.although no longer affiliated with the International.We find no merit to this contention.It is clear from the entire record that Local 137maintains a substantial identity with IBT Local 684by virtue of its having the same national unionaffiliation, constitutional structure, negotiation andgrievance procedures, and principal officials. Incontrast, the independent Local 684 has a newlyadopted and different constitution from IBT Local684, and, while two of its officers were formerlyofficers of IBT Local 684, the rest of its structure isessentially different. However, inasmuch as Local137 does not even contend that a majority of theemployees in the multiemployer unit have accepted itas their exclusive bargaining representative, neither itnor the independent Local qualifies as a successor toIBT Local 684. Montgomery Ward & Co., Incorporat-ed, 188 NLRB 551 (1971).Under these circumstances, we find that despite theAssociation's reliance on the history of bargaining ona multiemployer basis, the multiemployer unit is nolonger appropriate, and, accordingly, we shall dis-miss the petition for an election in that unit.As to the petition in Case 20-RC-13859. in light ofour conclusion above that the multiemployer unit isinappropriate, and inasmuch as the parties stipulatedthat each of the employer-members of the Associa-tion, including McKesson, hereafter also referred toas the Employer, are independent entities and thatno one of them has any control over the laborrelations and personnel policies of the other, we findthat the single-employer unit requested is an appro-priate unit2and shall direct an election therein, withLocal 684 appearing on the ballot.3ORDERIt is hereby ordered that the petition in Case 20-RM-2028 be, and it hereby is, dismissed.[Direction of Election and Excelsior footnoteomitted from publication.]3 With regard to the designation of Local 684 on the ballot, inaccordance with the request of Local 137, and to avoid confusion and toassure that the employees are not misled as to the true identity of thatorganization, we shall direct that its lack of affiliation with the InternationalBrotherhood of Teamsters be indicated on the ballot. See Stare Farm MurualAutomobile Insurance Comransn, 225 NLRB 966 (1976).209